       Case 1:17-cv-00100-TCS Document 104                Filed 07/06/21        Page 1 of 11




                UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE TIMOTHY C. STANCEU, JUDGE
__________________________________________
                                          )
GUIZHOU TYRE CO., LTD. AND                )
GUIZHOU TYRE IMPORT AND EXPORT            )
CO., LTD.,                                )
                                          )
                  Plaintiffs,             ) Consol. Court No. 17-00100
                                          )
            v.                            )
                                          )
UNITED STATES,                            )
                                          )
                  Defendant.              )
__________________________________________)

DEFENDANT’S RESPONSE TO MOTION TO SEVER AND ENTER JUDGMENT, OR,
  IN THE ALTERNATIVE, MOTION, OUT OF TIME, FOR EXTENSION OF TIME

       Pursuant to Rules 6(b) and 7 of the Rules of Court of International Trade (USCIT R),

defendant, the United States, respectfully submits this response in opposition to the motion to

sever and enter judgment filed by consolidated plaintiffs Qingdao Free Trade Zone Full-World

International Trading Co., Ltd. (Full-World), Qingdao Qihang Tyre Co., Ltd. (Qihang),

Trelleborg Wheel Systems (Xingtai) Co., Ltd., and Weihai Zhongwei Rubber Co., Ltd.,

(Trelleborg) (collectively “separate rate plaintiffs”), and consolidated plaintiff Xuzhou Xugong

Tyres Co., Ltd. (Xugong), (collectively “plaintiffs”) regarding the final results of the United

States Department of Commerce’s (Commerce) redetermination pursuant to remand. See Pl

Mot. Sever and Enter Judg., June 10, 2021, ECF No. 103. In the alternative, we respectfully

move, out of time, for an extension of time to permit filing of the response.

       This case involves challenges to the final results in the administrative review of the

antidumping duty order covering off-the-road (OTR) tires from the People’s Republic of China

(China) for the period of review of September 1, 2014 through August 31, 2015. See Certain
        Case 1:17-cv-00100-TCS Document 104              Filed 07/06/21     Page 2 of 11



New Pneumatic Off-the-Road Tires from the People’s Republic of China, 82 Fed. Reg. 18,733

(Dep’t of Commerce Apr. 21, 2017) (final results admin. rev.) (P.R. 312), and accompanying

Issues and Decision Memorandum (P.R. 308) (Final IDM), amended by Certain New Pneumatic

Off-the-Road Tires from the People’s Republic of China, 82 Fed. Reg. 27,224 (Dep’t of

Commerce June 14, 2017) (amended final results admin. rev.) (P.R. 319).

        Plaintiffs move the Court to sever and enter final judgment following the Court’s second

remand order of May 14, 2021, which sustained Commerce’s remand redetermination with

respect to the application of a 16.78 percent dumping margin to mandatory respondent Xugong

and the separate rate plaintiffs. See Order, May 14, 2021, ECF No. 102 (Second Remand Order).

As discussed below, we respectfully request that the Court deny plaintiffs’ motion.

                     FACTUAL AND PROCEDURAL BACKGROUND

   I.      Proceedings Before Commerce

        In response to requests from interested parties, Commerce initiated a review of the

antidumping duty order covering OTR tires from China on November 9, 2015. See Initiation of

Antidumping and Countervailing Duty Administrative Reviews, 80 Fed. Reg. 69,193 (Dep’t of

Commerce Nov. 9, 2015) (P.R. 11). On December 15, 2015, Commerce selected GTC and

Xugong for individual examination. See Respondent Selection Memorandum (P.R. 56).

Between December 2015 and September 2016, Commerce issued, and respondents timely

responded to, initial and subsequent supplemental questionnaires.

        On October 14, 2016, Commerce published the preliminary results of review in the

Federal Register. Certain New Pneumatic Off-the-Road Tires From the People’s Republic of

China, 81 Fed. Reg. 71,068 (Dep’t of Commerce Oct. 14, 2016) (prelim. admin review)

(Preliminary Results) (P.R. 284), and accompanying Preliminary Decision Memorandum (PDM)



                                                2
          Case 1:17-cv-00100-TCS Document 104               Filed 07/06/21     Page 3 of 11



(P.R. 269). In the Preliminary Results, Commerce determined not to grant mandatory

respondent Guizhou Tyre Co., Ltd. (GTC) and respondent Aeolus Tyre Co., Ltd. (Aeolus), which

was not selected for individual examination but submitted a separate rate certification, separate

rates, finding that each respondent had failed to rebut the presumption de facto government

control. PDM (P.R. 269) at 16.

          On April 21, 2017, Commerce published in the Federal Register the Final Results. Final

Results (P.R. 312) and accompanying IDM (P.R. 308). For the Final Results, Commerce

continued to find that Aeolus and GTC had failed to rebut the presumption of de facto control by

the government and, thus, denied both respondents separate rates. IDM (P.R. 308) at 10-15.

On June 14, 2017, Commerce amended the Final Results in light of certain ministerial errors

present in the Final Results. Amended Final Results (P.R. 319).

II.       Proceedings Before This Court And The Court’s Remand Order

          GTC, Aeolus, Xugong, and the separate rate plaintiffs filed actions in this Court

contesting Commerce’s Final Results. The United States filed a consent motion to consolidate

the cases pursuant to USCIT R. 42(a) because the cases involved common questions of law and

fact and because consolidation would promote judicial and administrative efficiency, which the

Court granted. See Def. Mot. Consol., June 5, 2017, ECF No. 22; Order, June 16, 2017, ECF

No. 24.

          In this Court, Aeolus challenged Commerce’s finding that it had failed to demonstrate

independence from the Chinese government and was therefore ineligible for a separate rate. The

Court ordered Commerce to reconsider its separate rate determination as to Aeolus in light of all

evidence on the record. See Order, May 24, 2019, ECF No. 68 (Remand Order).




                                                   3
        Case 1:17-cv-00100-TCS Document 104                Filed 07/06/21     Page 4 of 11



        GTC also challenged Commerce’s finding that it had failed to demonstrate independence

from the Chinese government and was therefore ineligible for a separate rate. The Court granted

our request for a voluntary remand and ordered that Commerce “reconsider its separate rate

determination as to GTC in the entirety, i.e., in light of all record evidence.” Remand Order at

16.

        Xugong challenged Commerce’s calculation of its dumping margin based upon

Commerce’s application of deductions for Chinese value-added tax (VAT). The separate rate

plaintiffs also requested that their rates be recalculated in accordance with any recalculation of

the rate for Xugong. The Court ordered a remand for recalculation of Xugong’s rate without the

application of deductions for Chinese VAT and to recalculate the rate for separate rate plaintiffs

following any recalculation of Xugong’s rate. See Remand Order at 19-33.

III.    Commerce’s Remand Results

        Pursuant to the Court’s Remand Order, Commerce reexamined the issues remanded by

the Court and issued its Remand Results. See Remand Results, Sept. 23, 2019, ECF No. 74. In

its Remand Results, Commerce reconsidered its separate rate determination for Aeolus and GTC

in light of all record evidence, and continued to find Aeolus and GTC ineligible for a separate

rate.   Further, pursuant to the Court’s directive in the Remand Order, Commerce, under

respectful protest, recalculated the rate for Xugong without making deductions for Chinese VAT,

resulting in the application of a dumping margin of 16.78 percent to Xugong. See Remand

Results and 4, 43. No party submitted comments regarding this recalculation of Xugong’s rate.

Commerce also applied the rate for Xugong to the separate plaintiffs.

        GTC, Xugong, and the separate rate plaintiffs filed comments regarding the Remand

Results with this Court. GTC and Aeolus objected to the denial of their applications for separate



                                                  4
       Case 1:17-cv-00100-TCS Document 104                 Filed 07/06/21     Page 5 of 11



rate status. Xugong did not object to the recalculated rate applied to it. The separate rate

plaintiffs requested that the Court apply the revised rate for Xugong to them. The United States

requested that the Court affirm the Remand Results in their entirety.

IV.    Second Remand Order And Separate Rate Plaintiffs’ Motion

       In the Second Remand Order, the Court ordered Commerce to reconsider the decision not

to grant separate rate status to GTC and respondent Aeolus Tyre Co., Ltd.’s application for

separate rate status, and to revise the rate applied to these parties as may be required by

reconsideration of those decisions. The Court also affirmed Commerce’s application of the

16.78 percent rate to Xugong and the separate rate plaintiffs.

       Following the Second Remand Order, on June 10, 2021, Xugong and the separate rate

plaintiffs filed a motion to sever and enter judgment based on the Court’s affirmance of the rate

applied to Xugong and the separate rate plaintiffs.

                                          ARGUMENT

I.     The United States Understands That Its Response Was Not Due Until 35 Days After
       The Filing Of Plaintiffs’ Motion On June 10, 2021, Because Plaintiffs’ Motion Is A
       Dispositive Motion, But Respectfully Moves, Out Of Time, To File Its Response If
       Its Understanding Is Incorrect

       On July 2, 2021, counsel for the United States received an email from the Court case

manager stating that the United States’ response was out of time and advising that the United

States would need to file a motion to file out of time for its response. See Email from Chien to

Todor, July 2, 2021 (attached as Exhibit A). Counsel for the United States responds that it is his

understanding that the response to plaintiffs’ motion would be due 35 days after the motion was

filed on June 10, 2021, i.e., July 15, 2021, because the motion was a dispositive motion seeking

entry of final judgment. See USCIT R. 7(d) ((d) Time To Respond. Unless otherwise prescribed

by these rules, or by order of the Court, a response to a motion must be served within 21 days


                                                  5
        Case 1:17-cv-00100-TCS Document 104                 Filed 07/06/21     Page 6 of 11



after service of such motion, except that a response to a dispositive motion must be served within

35 days after service of such motion. The movant has 21 days after service of the response to a

dispositive motion to serve a reply. A dispositive motion includes any motion for final

determination of an action. See USCIT R. 7(g) (“Dispositive motions include: motions for

judgment on the pleadings; motions for summary judgment; motions for judgment on an agency

record; motions to dismiss an action; and any other motion for a final determination of an

action.”).

        Because plaintiffs’ motion requests final judgment in their action and liquidation of the

underlying entries, it is our understanding that their motion should be considered to be a

dispositive motion with a 35-day time limit for our response. If counsel for the United States

was mistaken in this belief, we apologize for this inadvertent oversight and respectfully move,

out of time, for an extension of time to file this response. See USCIT R. 6(b)(1)(B) (Court may,

for good cause, extend the time “on motion made after the time has expired if the party failed to

act because of excusable neglect or circumstances beyond the control of the party.”).

II.     The Court Should Deny Plaintiffs’ Motion Because It Could Result In Piecemeal
        Litigation Concerning The Same Antidumping Duty Order

        We respectfully request that the Court deny plaintiffs’ motion because it could result in

piecemeal litigation regarding the same administrative review of the antidumping duty order. In

the Remand Results, Commerce, under respectful protest, revised the dumping margin for

Xugong and the separate rate plaintiffs to remove any deductions for Chinese VAT. See Remand

Results at 4, 43. As Xugong and the separate rate plaintiffs concede, the United States has the

option to appeal this decision, although no decision regarding potential appeal has been made at

this time and any decision regarding potential appeal would result as the result of internal review

after final judgment. See Pl. Mot. at 4. Plaintiffs also cite the fact that the United States did not


                                                  6
        Case 1:17-cv-00100-TCS Document 104                Filed 07/06/21      Page 7 of 11



take an affirmative appeal regarding the Chinese VAT issue in cases involving prior reviews see

Pl. Mot. at 4, but this has no effect on potential appeal in this separate action because those cases

involved separate reviews based on separate factual records.

        The Court has ordered a second remand for reconsideration of GTC’s and Aeolus’s

applications for separate rate status. If the Court enters final judgment with respect to Xugong

and the separate rate plaintiffs at this time, this means that there could potentially be two or even

three sets of appeals (Chinese VAT issue for Xugong and separate rate plaintiffs, GTC’s separate

rate application, Aeolus’s separate rate application) involving the same review of the same

antidumping duty order. There could also be simultaneous litigation at the appellate level (for

issues relating to Chinese VAT) and before this Court (for Aeolus and GTC’s separate rate

applications). The Court should reject the potential for such overlapping and potentially

conflicting litigation.

        The Court held in the Second Remand Order that, if Commerce calculates a rate for GTC

on remand, although Commerce normally would base the rate for separate rate plaintiffs on the

rates calculated for both mandatory respondents, Commerce should still apply the 16.78 percent

rate for Xugong to the separate rate plaintiffs because no party objected to the rate and the

United States requested that the Court affirm the Remand Results in their entirety. See Second

Remand Order at 11-12. It is therefore our understanding that the Court ordered that the pending

remand should not affect the rate applied to the separate rate plaintiffs. Nevertheless, the

potential confusion and unnecessary duplication involved in having multiple potential appeals

from the same review of the same antidumping duty order weighs against severing and entering

judgment for Xugong and the separate rate plaintiffs’ action.




                                                  7
        Case 1:17-cv-00100-TCS Document 104                 Filed 07/06/21     Page 8 of 11



        Plaintiffs consented to our motion to consolidate these cases, in which we cited the

grounds that the cases posed common questions of law and fact and consolidation would

promote judicial and administrative efficiency. The piecemeal litigation that could result from

granting their motion to sever and enter judgment, however, would promote the opposite

outcome by presenting the possibility of overlapping litigation and unnecessary complication of

the issues concerning these matters. Plaintiffs argue that their requested relief is appropriate to

avoid delay in disposition of their action, but plaintiffs cite no prejudice resulting from the delay.

Thus, the potential for piecemeal litigation and lack of prejudice to plaintiffs weighs against

plaintiffs’ motion.

                                          CONCLUSION

        For the above reasons, we respectfully request that the Court deny Xugong and the

separate rate plaintiffs’ motion to sever and enter final judgment.




                                                  8
       Case 1:17-cv-00100-TCS Document 104        Filed 07/06/21    Page 9 of 11



                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              JEANNE E. DAVIDSON
                                              Director


                                              /s/ Franklin E. White, Jr.
                                              by /s/ Patricia M. McCarthy
                                              FRANKLIN E. WHITE, JR.
                                              Assistant Director


                                              /s/ John J. Todor
OF COUNSEL:                                   JOHN. J. TODOR
PAUL KEITH                                    Senior Trial Counsel
Attorney                                      U.S. Department of Justice
Office of the Chief Counsel                   Civil Division
   For Trade Enforcement and Compliance       Commercial Litigation Branch
U.S. Department of Commerce                   P.O. Box 480
Washington, D.C. 20230                        Ben Franklin Station
                                              Washington, D.C. 20044
                                              Tel: (202) 616-2382
                                              Fax: (202) 307-0972
                                              Email: john.todor@usdoj.gov

July 6, 2021                                  Attorneys for Defendant




                                          9
       Case 1:17-cv-00100-TCS Document 104                Filed 07/06/21     Page 10 of 11




                             CERTIFICATE OF COMPLIANCE

       Pursuant to paragraph 2(B)(2) of the Chambers Procedures of the United States Court of

International Trade, the undersigned certifies that this brief complies with the word limitations

set forth in paragraph 2(B)(1)(b) of the Chambers Procedures for a filing under Rule 56.2(h).

Specifically, excluding those exempted portions of the brief as set forth in paragraph 2(B)(1) of

the Chambers Procedures, I hereby certify that this brief contains 2,413 words. In accordance

with the Chambers Procedures, this certified word count is based on the word count feature in

the word processing system (Microsoft Word 2016) used to prepare this brief.


                                         /s/ John J. Todor




                                                 10
       Case 1:17-cv-00100-TCS Document 104              Filed 07/06/21    Page 11 of 11




                 UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE TIMOTHY C. STANCEU, JUDGE
__________________________________________
                                          )
GUIZHOU TYRE CO., LTD. AND                )
GUIZHOU TYRE IMPORT AND EXPORT            )
CO., LTD.,                                )
                                          )
                  Plaintiffs,             ) Consol. Court No. 17-00100
                                          )
            v.                            )
                                          )
UNITED STATES,                            )
                                          )
                  Defendant.              )
__________________________________________)

                                               ORDER

        Upon consideration of the motion to sever and enter judgment filed by consolidated

plaintiffs Qingdao Free Trade Zone Full-World International Trading Co., Ltd., Qingdao Qihang

Tyre Co., Ltd. , Trelleborg Wheel Systems (Xingtai) Co., Ltd., and Xuzhou Xugong Tyres Co.,

Ltd., and all other pertinent papers, it is hereby

        ORDERED that the motion is denied.



Dated: ______________________                              _____________________________
                                                                      JUDGE
